Title: James Madison to Edward Coles, 24 February 1827
From: Madison, James
To: Coles, Edward


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Since my last misdated on the 22 or 23, I have recd. a letter from Mr. Peters saying that he had sent my
                            obligation for a little over $1000. to the Bank in Richmond for collection. You will have no occasion therefore to enter
                            into negociation with him on the subject. I shall endeavor to provide for the demand; but I really fear it may be
                            impossible. Be this as it may, it will not lessen the extent, of what I wish you to accomplish
                            as explained to you already. If I succeed in my endeavor it will be in a mode, transferring & procrastinating only
                            the debt.
                        
                            
                                
                            
                        
                    